DETAILED ACTION
Status of the Claims
Claims 1-2 ,4-8, 11-13, 28, 33, 43, 47, 49, 64, 91, and 140-150 are currently pending and are examined herein.
It is noted that claim 149 and 150 are dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of the species of SEQ ID NO: 64 elected for the genus of ligand binding protein in the reply filed on 11/03/2021 is acknowledged.
Please note: Applicant’s specifically elected species (a biosensor with a ligand-binding protein of SEQ ID NO: 64 attached to a reporter group) was searched and was not found in the prior art.  Thus, the search was expanded to non-elected species, some of which were found in the prior art, see rejections below.  Also, see MPEP § 803.02 (emphasis added):  
On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 1-2 ,4-8, 11-13, 28, 33, 43, 47, 49, 64, 91, and 140-148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

Claims 1, 4-7, 11-12, 16-18, 33, 43, 47, 49, 64, 91, and 142-148 are drawn to a biosensor for a ligand-binding protein, wherein the ligand comprises bicarbonate or Ca2+, and a reporter group that transduces a detectable signal, wherein the reporter group is attached to the ligand- binding protein so that a signal transduced by the reporter group when the ligand-binding protein is bound to the ligand differs from a 
Claim 1 recites a biosensor for a ligand, comprising a ligand-binding protein and a reporter group that transduces a detectable signal upon ligand binding, wherein the ligand comprises bicarbonate or Ca2+, and wherein the ligand-binding protein does not comprise an enzyme.  The biosensor and reporter are claimed with only functional limitations, and in the absence of any sequence or structural limitations, the claim encompasses a genus that is virtually unlimited.  
Claim 2 is drawn to the biosensor of claim 1, wherein the ligand-binding protein comprises amino acids in the sequence set forth as SEQ ID NO: 64 or 38, and wherein Pacific Blue or Badan is attached to a cysteine of said ligand-binding protein.  The phrase “comprises amino acids in the sequence set forth as SEQ ID NO: 64 or 38” encompasses any plurality of amino acids of said sequences of SEQ ID NO: 64 or 38 and therefore encompasses a genus that is virtually unlimited.  
Claims 4-6 recite the biosensor of claim 1, wherein the ligand-binding protein “comprises a mutation compared to a naturally-occurring protein”, however, since the claims reasonably encompass any naturally-occurring protein as a starting point, and since there is no upper limit set on the number or type of amino acid substitutions, the claims encompass a genus that is virtually unlimited.  
Claim 7 recites that the “ligand-binding protein comprises a mutant of a microbial bicarbonate-binding protein” and claim 8 recites that “the mutant comprises a mutation that alters the mutant’s affinity and/or specificity for bicarbonate or Ca2+ compared to the microbial bicarbonate-binding protein”.  Since this reasonably includes proteins with little or no affinity and/or specificity for bicarbonate or Ca2+, and no limits on the amino acid substitutions, the claims encompass a genus that is virtually unlimited.  
Claims 11-12 recite that “the ligand-binding protein comprises or comprises a mutant of” the recited proteins.  Since this encompasses undisclosed number of starting proteins and/or has no limits on the amino acid substitutions, the claims encompass a genus that is virtually unlimited.  
Claim 13 recites that “the ligand-binding protein comprises an amino acid sequence that is between 10% and 100% identical to the amino acid sequence of” the recited names.  Since this encompasses undefined/unclear starting proteins and can comprise up to 90% of all amino acids being substituted, the claims encompass a genus that is virtually unlimited.  
Claim 28 limits the Cα RMSD to be less than 3 angstroms as compared to the named proteins, however, the sequences and structures of these proteins are not disclosed, and therefore reasonably encompass a genus that is virtually unlimited.
Claim 33 recites that the ligand-binding protein is a mutant of avBicarbBP5 with given substitution(s), however, since the reference protein is undefined/unclear and/or since there is no upper limit set on the number or type of amino acid substitutions, the claims encompass a genus that is virtually unlimited.  
Claims 43, 47, and 49 limit the reporter to be covalently attached to a cysteine residue and to be a fluorophore, however, the ligand-binding protein is claimed with only functional limitations, and in the absence of any sequence or structural limitations for it, the claim encompasses a genus that is virtually unlimited.  
Claims 64 and 91 recite methods of using the biosensor of claim 1, however, they do not further limit the structure and function of the biosensor, and therefore encompasses a genus that is virtually unlimited for reasons set forth above for claim 1.
Claims 140-141 claim a biosensor, wherein the ligand-binding protein shares a primary complementary surface (PCS) with a bicarbonate-binding protein from Synechocystis sp., wherein the PCS of synBicarbBP1 comprises positions 20, 49, 71, 102, 142, 148, 220, and 221, wherein each position is counted as in SEQ ID NO: 15 or 75, and therefore encompasses a genus or genera that is/are virtually unlimited.  
Claims 142-144 add minor limitations to the ligand-binding protein, but have no upper limit on the number and nature of amino acid substitutions, and therefore encompasses a genus that is virtually unlimited.  
Claims 145-146 recite a second fluorophore for ngmFRET purposes, however, since there is no upper limit on the number and nature of amino acid substitutions, then the claims encompass a genus that is virtually unlimited.
Claim 147 recites that the ligand-binding protein have at least 70% sequence identity to SEQ ID NO: 5, 19, or 79, however, since there is no limitation to the nature or identity of the reporter and since the claim allows for up to 30% of the protein to be mutated, this encompasses a genus that is virtually unlimited.  
In this case, the specification discloses an actual reduction to practice and/or indication of being “ready for patenting” of some representative species of the genus ligand-binding protein, wherein the ligand comprises bicarbonate or Ca2+, as encompassed by the claims, specifically bicarbonate and/or Ca2+ binding proteins comprising the amino acid sequence of some or all SEQ ID NOs: 1-88.  There are no other drawings or structural formulas disclosed of the virtually infinite number of mutant bicarbonate or Ca2+ binding proteins having any level of affinity or specificity for ligands comprising bicarbonate or Ca2+ as encompassed by the claims.  There is no prior art or disclosed teaching regarding which of the amino acids can vary from the disclosed sequences by either conservative or non-conservative substitutions and still result in a protein that has the desired function and there is no disclosed or art-recognized correlation between any structure other than the disclosed sequences to have binding affinity for a ligand that comprises bicarbonate or Ca2+.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function.  In the present case, there is no disclosed correlation between structure and function.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have similar tertiary structures of a polypeptide that can bind ligands that comprise bicarbonate or Ca2+, there is no general knowledge in the art about bicarbonate or Ca2+ 2+ as encompassed by the claims.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 

Scope of Enablement
Claims 1, 4-7, 11-12, 16-18, 33, 43, 47, 49, 64, 91, and 142-148 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for some biosensors does not reasonably provide enablement for the entire genera of biosensors as claimed.  
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and 
As per MPEP 2164.08, the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’", citing In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Further, the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
The breath of the claims.  The invention of claims 1, 4-7, 11-12, 16-18, 33, 43, 47, 49, 64, 91, and 142-148 is a biosensor for a ligand comprising bicarbonate or Ca2+, comprising a ligand-binding protein and a reporter group that transduces a detectable signal, wherein the reporter group is attached to the ligand-binding protein so that a signal transduced by the reporter group when the ligand-binding protein is bound to a ligand comprising bicarbonate or Ca2+ differs from a signal transduced by the reporter group when the ligand-binding protein is not bound to ligand, wherein the ligand-binding protein does not comprise an enzyme.  The claims and disclosure further recite that the ligand-binding protein comprises mutants of the ligand-binding protein.  Therefore, the 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the following working examples of ligand-binding proteins, specifically, ligand-binding proteins comprising the amino acid sequences of SEQ ID NOs: 1-88.  Other than these, the specification fails to disclose any other working examples of ligand binding proteins as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to the claimed ligand-binding proteins that maintain the desired activity.
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   As noted above, the scope of the claimed ligand-binding proteins that can have any affinity and/or specificity for a ligand comprising bicarbonate or Ca2+ is virtually unlimited.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 112(b) -- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 ,4-8, 11-13, 28, 33, 43, 47, 49, 64, 91, and 140-150 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a signal transduced by the reporter group “when the ligand-binding protein to ligand differs from a signal transduced by the reporter group when the ligand-binding protein is not bound to ligand”.  It is unclear what is meant by “when the ligand-binding protein to ligand” is and how to compare to when the ligand-binding protein is not bound to ligand.  In the interest of compact prosecution, this limitation will be interpreted as “ligand-binding protein is bound to ligand”.
Claims 2, 4-8, 11-13, 28, 33, 43, 47, 49, 64, 91, and 140-150 depend from claim 1 and are therefore similarly rejected.
Claim 2 recites that “the ligand-binding protein comprises amino acids in the sequence set forth as SEQ ID NO: 64 or 38”, however, each of these sequences appear to recite all 20 common amino acids.  It is unclear from the wording if the ligand binding protein can simply be any amino acid sequence, or if the scope of the claim is limited to proteins that comprise the specific sequences of SEQ ID NO: 64 or 38.  
Claims 4-6 each recite that “the ligand-binding protein comprises a mutation compared to a naturally occurring protein”, however, it is unclear which naturally occurring protein(s) is referred to in the limitation.  As written, “a naturally occurring protein” can reasonably be interpreted as being any naturally occurring protein, regardless of if such a protein binds to bicarbonate and/or Ca2+.  Furthermore, since the claims appear to encompass any number of mutations, it is unclear how (and if) one can compare a given protein to a naturally occurring protein wherein most or all residues are mutated.  That is, at some degree of mutating amino acids, one would reasonably be unable to compare or relate the mutant protein to its starting sequence.  
Claim 7 recites that the “ligand-binding protein comprises a mutant of a microbial bicarbonate-binding protein” and claim 8 recites that “the mutant comprises a mutation that alters the mutant’s affinity and/or specificity for bicarbonate or Ca2+ compared to the microbial bicarbonate-binding protein”.  However, it is unclear if the initial, microbial protein needs to be able to bind Ca2+ at all.  Further, since no specific reference protein is indicated, one cannot reasonably determine if the mutant’s binding affinity and/or specificity is altered.
Claim 11 recites that “the ligand-binding protein comprises or comprises a mutant of” the recited proteins.  This is unclear, because the specific protein sequences are not recited.  Furthermore, since “a mutant of” can reasonably comprise any number of amino acids mutated (including all of them), it is unclear how (and if) one can identify that a given mutant protein actually comprises a specific sequence (if specific sequences were recited).  
Regarding claim 12, the recitations inside the parentheses are indefinite because it is unclear if these limitations are intended to be part of the claim and to which SEQ ID the claim is referring.  It is suggested that if Applicants intend for the limitations to be part of the claim to recite the limitations as part of a grouping outside of the parenthesis.
Claim 13 recites that “the ligand-binding protein comprises an amino acid sequence that is between 10% and 100% identical to the amino acid sequence of” the recited names.  This is indefinite, because it is unclear which sequences are the reference sequences to which the ligand-binding protein is being compared.  Without a sequence to compare percent identity to, the metes and bounds of the claim are unclear.
Claim 28 recites comparing the Cα RMSD to the named proteins, however, the sequences and structures of these proteins are not disclosed, therefore it is unclear how one of ordinary skill in the art could make such a comparison.
Claim 33 recites the ligand-binding protein being a mutant of avBicarbBP5 with a given substitution, and “where each position is counted in avBicarbBP5 with the signal peptide replaced with a methionine (SEQ ID NO: 19 or 79)”, however, it is unclear which 
Claim 64 recites “a ligand control value”, which is indefinite, since a control value is not defined.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Madou et al.
Claims 1, 4-6, 43, 47, 49, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madou et al. (WO 02/06789 A2).  
Regarding claim 1, Madou teaches a biosensor for a ligand, comprising a ligand-binding protein (e.g. calmodulin as per Example 2) and a reporter group (e.g. MDCC as per Example 2) that transduces a detectable signal, wherein the reporter group is attached to the ligand- binding protein so that a signal transduced by the reporter group when the ligand-binding protein to ligand differs from a signal transduced by the reporter group when the ligand-binding protein is not bound to ligand, wherein the ligand comprises bicarbonate or Ca2+, and wherein the ligand-binding protein does not comprise an enzyme (e.g. MDCC-modified calmodulin monomers and/or dimers as per Example 2).
Regarding claims 4-6, 43, 47, and 49, Madou teaches the above, wherein the ligand-binding protein comprises a mutation compared to a naturally occurring protein, wherein at least one amino acid of the naturally occurring protein has been substituted 
Regarding claim 64, Madou teaches a method of detecting the presence or concentration of a ligand in a sample, the method comprising:(a) contacting the biosensor of claim 1 with the sample; (b) measuring a signal from the biosensor; and (c) comparing the signal to a ligand control value, wherein a difference in signal indicates the presence of ligand in the sample (e.g. samples with and without Ca2+ as per Example 2).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639